In the view we take of this case, we deem it needless to inquire whether there is any error in the principles of law laid down by his Honor in his numerous instructions to the jury. The question is: has he given those instructions in the manner the law has made it his duty to do. The law prescribes and defines this duty. It declares that a judge in delivering his charge to the jury shall state in a plain and correct manner the evidence given in the case, and declare and explain the law arising thereon. Rev. Code, ch. 31, sec. 130; C. C. P., sec. 237.
Our jurors are plain, practical men, who, to their credit be it said, most uniformly have intelligence and judgment sufficient to deal with the facts of a case, but they are not versed in the law, and must look to the presiding judge for the principles of law governing the case, and for his aid in making their application to the facts. The judge, who in his charge to the jury simply lays down certain abstract propositions of law, however correct and applicable to the facts of a case, does not comply with the requirements of the statute. "He is not required to recapitulate the evidence in detail, but he is required to put the case to the jury in such a way, as to make it appear by the record what facts the jury find and what is his opinion as to the law, so that   (556) his opinion may be reviewed by this court." State v. Summey,60 N.C. 496; Gaither v. Ferebee, 60 N.C. 303; State v. Norton, Ib., 296.
So in State v. Dunlop, 65 N.C. 288, it is held, where instructions are asked for upon an assumed state of facts which there is evidence tending to prove, and thus questions of law are raised which are pertinent to the case, it is the duty of the judge to answer the questions so presented, and to instruct the jury distinctly what the law is if they shall find the assumed state of facts; and so in respect to any state of facts which may be reasonably assumed upon the evidence. "Upon a demurrer to a pleading, or a special verdict, or case agreed, or when, in whatever way, certain facts are ascertained, it becomes the duty of the judge to apply the law to the facts and pronounce a judgment. In close analogy to those cases, is the case where, upon issue joined and a trial by jury, there is evidence proving one or another state of facts according to the *Page 426 
credibility and weight of the evidence. In such a case, the judge cannot apply the law to any ascertained state of facts, for the facts are to be ascertained by the jury; but he must do what the circumstances of the case admit of. To that end, he must tell the jury, if they find the facts thus, the law is thus," etc. And in the same case it is held that it is the duty of the judge in charging the jury to eliminate the material facts of the case, array the state of facts on both sides, and apply the principles of law to each, so that the jury may decide the case according to the "credibility of the witnesses and the weight of the evidence."
In the case before us, the record states that the judge, after telling the jury that murder was a killing of malice; manslaughter, a killing of passion; and excusable homicide, a killing from necessity, proceeded to give his charge.
(557)   We cannot conceive what definite idea of the different grades of homicide the jury could gather from these definitions, and there is nothing in the record to show they were given with more particularity. A man may bear malice towards another, and yet kill him upon provocation, or even from necessity, without being guilty of murder; so he may without express malice kill upon provocation, and yet be guilty of murder.
In his Honor's main charge to the jury, there is no pretence of an array of the facts, and therefore, no application of the propositions of law laid down, to the different state of facts. In the first instruction given, there is no specific reference to any fact whatever; and in the last two, there is but a bare allusion to some isolated facts which could not have given much aid to the jury. But from first to last, the charge deals in generalities, expressed in technical language, hardly possible to be understood by the jury, or understandingly applied by them to the facts. And then, as was suggested to us by the prisoner's counsel and complained of by him, when requested to give certain specific instructions bearing upon the facts in the case, as for instance, in the first and ninth instruction asked, his Honor responds by merely reciting from the reports the "headnotes" of two cases, Ingold's and Johnson's, without making any sort of application of their principles to the facts of the case in hand, so as to enable the jury to apprehend and appreciate their consequences and effect.
The prisoner's counsel insists that this is not a compliance with the requirements of the statute, and we concur with him in that view. We therefore award the prisoner a new trial.
Error.                                Venire de novo.
Cited: Ruffin v. Overby, 88 N.C. 374; S. v. Kennedy, 89 N.C. 590; S.v. Jones, 90 N.C. 379; S. v. Gould, 90 N.C. 662; S. v. Rogers, 93 N.C. 531; *Page 427 Holly v. Holly, 94 N.C. 99; S. v. Jones, 97 N.C. 474; S. v. Thomas,98 N.C. 606; S. v. Boyle, 104 N.C. 822; Bank v. Sumner, 119 N.C. 593; S.v. Groves, 121 N.C. 568; S. v. Boode, 132 N.C. 988; S. v. Connor,179 N.C. 757; S. v. Friddle, 223 N.C. 261; Fish Co. v. Snowden,233 N.C. 271.
(558)